DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5, 7, 8 is/are rejected under 35 U.S.C. 103 as being obvious over Ueda et al US 2017/0301604 in view of Roellig et al US 2002/0136250 and Lissotschenko US 2004/0258124.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 1.
Ueda et al illustrates in figures 2-7 a semiconductor laser device comprising: a semiconductor laser element (fig. 2, laser 40 paragraph [0029]) to emit laser light;
a submount electrically (fig. 2, submount 20 paragraph [0029]) connected with the semiconductor laser element (40) disposed on an upper surface of the submount (20), the submount (20) being made of a conductive material (paragraph [0031]);
a lower electrode block (fig. 2, electrode block 10, paragraph [0030]) that is disposed below the submount (20) and that is electrically connected with the submount (paragraph [0031]), the lower electrode block (10) having a submount disposition space (fig. 2, recess 11) to allow the submount (20) to be disposed on an upper surface of the lower electrode block (10) (fig. 2, illustrates mounting the submount on the electrode block), the lower electrode block (10) including at least a pair of first connection holes formed on both sides of the submount disposition space (fig. 2, holes 12),
a pair of second connection holes (fig. 2, holes 13) formed on both sides of the submount disposition space (11) so as to be separated from the first connection holes (12), and

an upper electrode block (fig. 4, electrode block 60, paragraph  [0042]) disposed over the lower electrode block (10) so as to cover the submount (20) and the semiconductor laser element (40), the upper electrode block (60) including
a pair of third connection holes (fig. 4, holes 61, paragraph [0042])) communicating with the respective first connection holes (12), and
a second terminal hole (fig. 4, hole 63, paragraph [0042]) formed so as to be separated from the third connection holes (61), the upper electrode block (60) being electrically connected with the semiconductor laser element and being electrically insulated from the lower electrode block (paragraph [0042]);
wherein the lower electrode block (10) and the upper electrode block (60) are fastened together with a pair of first fasteners (fig. 6 and 7, fastener 90, paragraph [0044]) inserted into the first and the third connection holes (fig. 6), a pair of second fasteners (fig, 6 and 7, fastener 91, paragraph [0044]) inserted into the second and the fourth connection holes (fig. 6).
Ueda et al does disclose a heat sink having a pair of fourth connection holes communicating with the respective second connection holes, the lower electrode block being disposed on an upper surface of the heat sink; and 
an optical component attached to the upper electrode block, the optical component being configured to receive the laser light from the semiconductor laser element, 

The use of heat sink with laser devices for heat dissipation is well-known and a common technique in the art and the use of optical components (collimating lens) with laser devices for reducing beam divergence is also well-known and a common technique in the art.
Roellig et al illustrates in figure 3 a laser device having a laser (2), an electrode block (14) and a heat sink (1), where the heat sink is attached to the electrode block by fasteners.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the well-known teachings of Roellig et al with the device of Ueda et al because it will dissipated heat generated by the laser, as commonly understood in the art.
 Lissotschenko illustrates in figure 1 a laser device having a laser (1), an electrode block (4), a heat sink (9) and a collimating lens (6), where the collimating lens is attached to the electrode block.
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the well-known teachings of Lissotschenko with the device of Ueda et al because it will reduce divergence light of the laser, as commonly understood in the art.
Regarding claim 2.

Regarding claim 3.
Ueda et al discloses in paragraph [0044] each of the second fasteners (91) is a screw made of a metallic material, and
each of the fourth connection holes (62) is a screw hole into which each of the second fasteners is screwed, and
each of the second fasteners (91) is electrically insulated from the lower electrode block (10) with an insulating member (92).
Regarding claim 4.
Ueda et al implies in paragraphs [0040] and [0042] a third fastener made of a conductive material, wherein the third fastener is inserted into each of the first (14) and the second (63) terminal holes and is tightened to electrically connect external terminals used to supply electric power to the semiconductor laser element with the lower electrode block and the upper electrode block, respectively.
Regarding claim 5.
Ueda et al implies in paragraphs [0040] and [0042] the third fastener is a screw, and each of the first (14) and the second (63) terminal holes is a screw hole into which the third fastener is screwed.
Regarding claim 7.
Ueda et al illustrates in figure 2 the submount disposition space (11) is a cutout recess that is opened in a direction along which the laser light is emitted.

Ueda et al illustrates in figures 15 and 16 a lower surface of the upper electrode block (260) has a recess (261) to house the submount (20) and the semiconductor laser element (40).
 This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6.
None of the searched prior arts alone or in combination discloses the claimed three of the first connection holes that are made up of the pair of the first connection holes formed at respective places on both sides of the submount disposition space and .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMANDO RODRIGUEZ whose telephone number is (571)272-1952.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ARMANDO RODRIGUEZ/Primary Examiner, Art Unit 2828